                                                                                                  Case 2:20-cv-01359-KJD-VCF Document 6 Filed 08/03/20 Page 1 of 3



                                                                                           1   Kristina N. Holmstrom
                                                                                               Nevada Bar No. 10086
                                                                                           2   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           3   Wells Fargo Tower, Suite 1500
                                                                                               3800 Howard Hughes Parkway
                                                                                           4   Las Vegas, NV 89169
                                                                                               Telephone: 602-778-3700
                                                                                           5   kristina.holmstrom@ogletree.com
                                                                                           6   Attorney for Defendant Sun Life Assurance
                                                                                               Company of Canada
                                                                                           7

                                                                                           8                              UNITED STATES DISTRICT COURT

                                                                                           9                                        DISTRICT OF NEVADA
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Cynthia Ricks,                                       CASE NO.: 2:20-cv-01359-KJD-VCF
                                                                                          11                         Plaintiff,                     THE PARTIES’ STIPULATION
                                                                                          12                                                        AND PROPOSED ORDER TO
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                      v.                                            EXTEND TIME FOR DEFENDANT
                                                                                          13                                                        TO RESPOND TO PLAINTIFF’S
                                                         Telephone: 702.369.6800




                                                                                               Sun Life Assurance Company of Canada,
                                                           Las Vegas, NV 89169




                                                                                                                                                    COMPLAINT
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                                     Defendant.
                                                                                          15

                                                                                          16          Plaintiff Cynthia Ricks and Defendant Sun Life Assurance Company of Canada
                                                                                          17   (collectively the “Parties”), by their respective counsel, hereby stipulate and agree that
                                                                                          18   Defendant may have an extension of time through and including August 24, 2020 to respond
                                                                                          19   to Plaintiff’s Complaint. The stipulated extension reflects the responsive pleading deadline
                                                                                          20   agreed to by the Parties, prior to the removal of the state court action to this Court. The
                                                                                          21   additional time requested is to permit Defendant to investigate and prepare a responsive
                                                                                          22   pleading to Plaintiff’s Complaint.
                                                                                          23          The Parties certify that this stipulation was done in good faith and not for the purposes
                                                                                          24   of delay.
                                                                                          25   ///
                                                                                          26   ///
                                                                                          27   ///
                                                                                          28   ///
                                                                                                  Case 2:20-cv-01359-KJD-VCF Document 6 Filed 08/03/20 Page 2 of 3



                                                                                           1          WHEREFORE, the Parties jointly request that this Court adopt the proposed deadline

                                                                                           2   for Defendant’s response to Plaintiff’s Complaint as indicated above.

                                                                                           3

                                                                                           4          Respectfully submitted this 29th day of July 2020.

                                                                                           5   LAW OFFICES OF STEVEN J. PARSONS                 OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                                                                                STEWART, P.C.
                                                                                           6
                                                                                               By: /s/ Steven J. Parsons (with permission)      By: /s/ Kristina N. Holmstrom
                                                                                           7       Steven J. Parsons                                Kristina N. Holmstrom
                                                                                                   Nevada Bar No. 363                               Nevada Bar No. 10086
                                                                                           8
                                                                                                   10091 Park Run Drive, Suite 200                  Wells Fargo Tower, Suite 1500
                                                                                           9       Las Vegas, NV 89145-8868                         3800 Howard Hughes Parkway
                                                                                                   Tel.: (702) 384-9900                             Las Vegas, NV 89169
                                                                                          10       steve@sjplawyer.com                              Tel.: (702) 369-6800
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                                    kristina.holmstrom@ogletree.com
                                                                                          11    and
                                                                                                                                                    Attorneys for Defendant Sun Life
                                                                                          12
                                                                                               SCOTT E. DAVIS, P.C.                                 Assurance Company of Canada
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                                                                   Scott E. Davis
                                                         Telephone: 702.369.6800




                                                                                                   Nevada Bar No. 8788
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                   8360 E. Raintree Drive, Suite 140
                                                                                          15       Scottsdale, AZ 85260-2687
                                                                                                   Tel.: (602) 482-4300
                                                                                          16       davis@scottdavispc.com
                                                                                          17
                                                                                                   Attorneys for Plaintiff Cynthia Ricks
                                                                                          18

                                                                                          19
                                                                                                                                             IT IS SO ORDERED:
                                                                                          20

                                                                                          21

                                                                                          22                                                 ______________________________________
                                                                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                                                          23

                                                                                          24                                                           8-3-2020
                                                                                                                                             DATED: ______________________________
                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28


                                                                                                                                               2
                                                                                                  Case 2:20-cv-01359-KJD-VCF Document 6 Filed 08/03/20 Page 3 of 3



                                                                                           1                                   CERTIFICATE OF SERVICE

                                                                                           2          I hereby certify that on the 29th day of July 2020, I electronically transmitted the attached

                                                                                           3   document to the Clerk’s Office using the CM/ECF Systems for filing and transmittal of a Notice

                                                                                           4   of Electronic Filing to the CM/ECF registrants:

                                                                                           5          Steven J. Parsons
                                                                                                      LAW OFFICES OF STEVEN J. PARSONS
                                                                                           6          10091 Park Run Drive, Suite 200
                                                                                                      Las Vegas, NV 89145-8868
                                                                                           7          steve@sjplawyer.com
                                                                                           8
                                                                                                      Scott E. Davis
                                                                                           9          SCOTT E. DAVIS, P.C.
                                                                                                      8360 E. Raintree Drive, Suite 140
                                                                                          10          Scottsdale, AZ 85260-2687
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                      davis@scottdavispc.com
                                                                                          11

                                                                                          12          Attorneys for Plaintiff Cynthia Ricks
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                                                                                                                     s/ Diane M. Kelly
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                                                                                      An Employee of Ogletree, Deakins,
                                                                                                                                                      Nash, Smoak & Stewart, P.C.
                                                                                          15

                                                                                          16

                                                                                          17                                                                                          43681306.1


                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28


                                                                                                                                                 3
